EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Wheaton on 1/20/2021.

The application has been amended as follows: 
Claim 28 (Currently Amended): A method of obtaining vehicle diagnostic data comprising:
determining a vehicle identification number (VIN) for a vehicle connected to an electrical connector of a vehicle diagnostic system;
causing a first request including the VIN to be transmitted from the vehicle diagnostic system to a remote server system;
receiving, at the vehicle diagnostic system and in response to transmission of the first request, a vehicle electronic configuration (VEC) file based, at least in part, on the VIN; [[and]]
receiving, from the remote server, a second request, wherein the second request is a generic text request for vehicle operational data;
in response to receiving the second request:
	mapping, using the VEC file, the second request to a parameter identification (PID) code; 
	determining a vehicle control module to access based on the mapping;
	obtaining raw data associated with the mapped PID code containing the vehicle operational data from the vehicle control module based on the mapping; and
	causing the raw data containing the vehicle operational data to be transmitted to the remote server.

Claim 29 (Currently Amended): The method of claim 28, further comprising accessing the vehicle control module to cause [[the]] a vehicle output control command to be initiated.
Claim 32 (Currently Amended): One or more non-transitory computer-readable storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:
determining a vehicle identification number (VIN) for a vehicle connected to an electrical connector of a vehicle diagnostic system;
causing a first request including the VIN to be transmitted from the vehicle diagnostic system to a remote server system;
receiving, at the vehicle diagnostic system in response to transmission of the first request, a vehicle electronic configuration (VEC) file generated based, at least in part, on the VIN;
receiving, from the remote server, a second request, wherein the second request is a generic text request for vehicle operational data;
in response to receiving the second request:
	mapping, by the one or more computers and using the VEC file, the second request to a parameter identification (PID) code;
	determining a vehicle control module to access based on the mapping; and
	obtaining raw data associated with the mapped PID code containing the vehicle operational data from the vehicle control module based on the mapping; and 
	causing the raw data containing the vehicle operational data to be transmitted to the remote server.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663